United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    Nos. 08-3099
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri.
                                         *
Demario B. Griffin,                      *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: September 3, 2010
                                 Filed: September 29, 2010
                                  ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Demario Griffin appeals from the judgment of the District Court,1 entered after
a bench trial, finding him guilty of being a felon in possession of ammunition, 18
U.S.C. §§ 922(g)(1), 924(e)(1), and sentencing him to 327 months in prison and five
years of supervised release. For reversal, Griffin challenges the voluntariness of his
jury-trial waiver, the sufficiency of the evidence, and the application of a sentencing
enhancement based upon his status as an armed career criminal. For the reasons that
follow, we affirm.

      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
        The Sixth Amendment right to a jury trial in a criminal case, though
fundamental, Duncan v. Louisiana, 391 U.S. 145, 149 (1968), is a right that a
defendant can waive, Fed. R. Crim. P. 23(a) (noting that a defendant's jury-trial waiver
must be in writing, with government consent and court approval); see also United
States v. Williams, 559 F.3d 607, 609 (7th Cir. 2009) ("For the defendant’s waiver to
be valid, it must be voluntary, knowing, and intelligent."), cert. denied, 130 S. Ct.
1137 (2010); Fitzgerald v. Withrow, 292 F.3d 500, 504 (6th Cir.) (noting that the
Constitution does not require that a jury-trial waiver take any particular form), cert.
denied, 537 U.S. 1009 (2002). In this case, Griffin requested a waiver through
counsel in a written motion. Testimony at a hearing on his motion demonstrated that
Griffin knowingly and voluntarily elected to waive his right to a jury trial in
accordance with his counsel’s advice, which was based in part on counsel’s concern
that a jury would be improperly influenced by Griffin’s history of domestic assaults.
See United States v. Diaz, 540 F.3d 1316, 1322 (11th Cir. 2008) (per curiam)
(explaining that the adequacy of a jury-trial waiver is a mixed question of fact and law
that is reviewed de novo); Brown v. Burns, 996 F.2d 219, 221 (9th Cir. 1993) (per
curiam) (noting that compliance with Rule 23(a)'s writing requirement provides "the
best record evidence of a defendant’s express consent"). The waiver was also made
with the government’s consent and the District Court’s approval.

       At trial, the evidence established that law enforcement officers responded to a
911 call. In the course of looking for a gun that Griffin allegedly brandished while
assaulting his girlfriend, the officers found ammunition in a bedroom closet at the
home shared by Griffin and his girlfriend. According to a detective who interviewed
Griffin after advising him of his rights, Griffin admitted that the ammunition found
in the bedroom closet belonged to him and indicated that he was unaware that as a
convicted felon, he was not allowed to have ammunition. There were later claims that
the ammunition belonged to the girlfriend and that Griffin was not living with her at
the time of the assault. But the detective’s testimony about Griffin’s initial admission,
Griffin’s stipulation that he had been convicted of a crime punishable by a term of

                                          -2-
imprisonment exceeding one year, and undisputed evidence that the ammunition had
traveled in interstate commerce were sufficient to support the verdict. See 18 U.S.C.
§ 922(g); United States v. Thompson, 285 F.3d 731, 733 (8th Cir. 2002) (reviewing
de novo a district court’s denial of a motion for judgment of acquittal, viewing the
evidence in the light most favorable to the verdict and according that evidence all
reasonable inferences); United States v. Moore, 212 F.3d 441, 445 (8th Cir. 2000)
(noting that the court of appeals does not reweigh the evidence or judge the credibility
of witnesses and concluding that the evidence was sufficient to support a felon-in-
possession conviction where an officer testified that the defendant admitted post-arrest
that the gun found in a bedroom belonged to him); United States v. Anderson, 78 F.3d
420, 422 (8th Cir. 1996) (explaining that possession may be either actual or
constructive, and "[c]onstructive possession exists when a person has ownership,
dominion, or actual control over the contraband").

       As for Griffin’s sentence, to the extent he preserved his challenges to the
armed-career-criminal enhancement, we find no error. See 18 U.S.C. § 924(e)
(requiring that a person who violates § 922(g) and has three previous convictions for
a violent felony or a serious drug offense be imprisoned not less than fifteen years);
U.S.S.G. § 4B1.4; United States v. Jones, 574 F.3d 546, 549 (8th Cir. 2009) (standards
of review). Griffin’s qualifying convictions include his Missouri convictions for first-
degree felony domestic assault, second-degree felony domestic assault, and possession
with intent to distribute a controlled substance, the last of which occurred when
Griffin was age seventeen but had been certified as an adult.

      The judgment is affirmed. Griffin’s pending motions are denied.
                      ______________________________




                                          -3-